GARTH, Circuit Judge,
concurring in part and dissenting in part.
I agree with the majority’s analysis, which concludes that the FOP was a party in fact to this litigation and that FOP was an adequate representative of the McKnight (the non-minority police officer) class. I therefore concur with that part of the majority opinion which affirms the district court’s order denying FOP’s and the McKnight class’s application for intervention for that reason.1 I also join the majority opinion insofar as it affirms the district court’s denial of preliminary injunctive relief. However, I cannot agree with the majority’s analysis as it concerns the McDonald (the non-minority applicants) class’s right to intervene. Inasmuch as I believe that the district court erred in refusing to grant the McDonald class’s intervention application, I would reverse that part of the district court’s order which denies the McDonald class’s (applicants’) motion to intervene. Since the majority only proceeds part way to that result by remanding for reconsideration of the McDonald class’s application to intervene, rather than reversing the district court’s order outright, I must respectfully dissent.
I
Rule 24(a) provides that “upon timely application” intervention shall be permitted if the “applicant claims an interest relating to the . transaction which is the subject of the action and he is so situated that the disposition of the action may as a practical matter impair or impede his ability to protect that interest.” Intervention is not required to be granted, however, if the “applicant’s interest is adequately represented by existing parties.”
A. INTEREST AND IMPAIRMENT
It is clear beyond peradventure that the applicants have an interest relating to the subject of the action, since the Consent Decree, by imposing hiring quotas and hiring criteria, directly affects the probability of their being accepted for employment by the State Police. It is also clear that the applicants’ ability to protect that interest may as a practical matter be impaired by the operation of the Consent Decree, in that the Decree would bind the State Police to hiring practices which would undoubtedly affect the applicants — and these practices are not subject to collateral judicial attack. Oburn v. Shapp, 70 FRD 549 (E.D.Pa.1974), aff’d without opinion, 546 F.2d 418 (3d Cir. 1976), cert. denied, 430 U.S. 968, 97 S.Ct. 1650, 52 L.Ed.2d 359 (1977). See generally Cascade Natural Gas Co. v. El Paso Natural Gas Co., 386 U.S. 129, 87 S.Ct. 932, 17 L.Ed.2d 814 (1967); 7A Wright & Miller, Fed.Prac. & Proc. § 1908 (West 1972).
B. ADEQUACY OF REPRESENTATION2
The majority’s treatment of the non-minority applicants’ right to intervene is *923premised on a presumption that a state, in the kind of “public” litigation involved in this case, at least initially adequately represents its citizens — including, therefore, the non-minority applicants. I agree with the general proposition that a party charged by law with representing the interests of an absentee (f. e., one not a party to the litigation) will in most instances be deemed adequate to represent the absentee, and that therefore it will generally be assumed that a state, or governmental body or officer, adequately represents the interests of its citizens. See Commonwealth v. Rizzo, 530 F.2d 501, 505 (3d Cir.), cert. denied, 426 U.S. 921, 96 S.Ct. 2628, 49 L.Ed.2d 375 (1976)3; Illinois v. Bristol Myers, 152 U.S.App.D.C. 367, 470 F.2d 1276 (1972) (per curiam); United States v. Board of School Commissioners of City of Indianapolis, 466 F.2d 573 (7th Cir. 1972); Wright & Miller, supra, § 1909, at 525. I also agree that this presumption must exist, in order that those represented by the state may be deemed bound by any order that may be entered in the litigation. Thus I am willing to concede that during the negotiations leading to the entry of the Consent Decree, the non-minority applicants (as well as others) were presumptively represented in adequate fashion by the State defendants.
However, the existence of such a presumption of adequate representation does not mean that intervention must necessarily be denied. Wright & Miller, supra, § 1909, at 529. See, e. g., Trbovich v. UMW, 404 U.S. 528, 92 S.Ct. 630, 30 L.Ed.2d 686 (1972); Johnson v. San Francisco Unified School District, 500 F.2d 349 (9th Cir. 1974); Smuck v. Hobson, 132 U.S.App.D.C. 372, 408 F.2d 175 (1969); Holmes v. Government of the Virgin Islands, 61 FRD 3 (D.V.I.1973); Brennan v. Steamfitters, Local No. 449, 64 FRD 663 (W.D.Pa.1974). The state’s representation can be deemed adequate only so long as no interest adverse to the state appears. Once it becomes apparent that there is a present interest which is adverse to the interest represented by the state, then the presumption of adequacy of representation disappears. In such a situation the proposed intervenor “cannot be required to look for adequate representation to one who is his opponent. . . . ” Wright & Miller, supra, § 1909, at 525.
In this case, until such time as the State — which ostensibly represented all of its citizens — entered into the Consent Decree, the interests protected (and therefore adequately represented by the State) were not clearly adverse to those of the non-minority applicants. It was only when the operative aspects of the Consent Decree became known that the non-minority applicants were in a position to assert interests antagonistic to the Decree.4 Thus it seems *924to me that once the Consent Decree was signed, a discrete and recognizable class (such as the non-minority applicants), which claimed an adverse and affected interest, must be permitted intervention if the requirements of Fed.R.Civ.P. 24(a) were satisfied as of the time that their petition to intervene was filed.
I do not believe that, at the time the petition for intervention was filed by the McDonald class, it can be said that the State was adequately representing the interests of McDonald and his class of non-minority applicants. The State defendants had no real interest in expediting the development of validated job-related hiring criteria, while the applicants clearly did (since strict 2:1 or 1:1 non-minority to minority hiring quotas were to remain in effect until such criteria were developed). Moreover, the very fact that the State Police have consented to significant aspects of the Decree (such as minority hiring quotas and the achievement of the 9.2% minority goal) which, while having no apparent effect on the operations of the police, adversely affect the non-minority applicants, attests to a divergency of interest. See, e. g., Johnson v. San Francisco Unified School District, supra, in which the court held that parents of Chinese elementary school students, and a group of racially mixed parents, should be allowed to intervene in a desegregation suit against the School District brought by parents of black children. The Johnson court ruled that the School District, which was “charged with the representation of all parents within the district,” did not “adequately represent [the proposed intervenors’] distinct viewpoint.” 500 F.2d at 354.5 In the case sub judice, the “distinct viewpoint” of the McDonald class argues strongly for the need for separate representation.
Nor can it be said that FOP is an adequate representative of the non-minority applicants for Rule 24(a) purposes. It may be that FOP to date has vigorously advocated the positions which the applicants would have espoused. But this does not necessarily mean that FOP is an adequate representative, since the interests of FOP, representing the non-minority police officers, are by no means identical to the interests of the non-minority applicants. Quite to the contrary, FOP and the present police officers have a much stronger and more direct interest in the promotion features of the Consent Decree, rather than the hiring features with which the applicants are primarily concerned. This difference in interest and emphasis is highly significant, especially in the give and take of the negotiation process. For example, it is conceivable — indeed it is entirely possible — that FOP might make a tactical decision to trade-off hiring quotas or minority goal achievement for a more favorable promotion ratio or for &• restoration of seniority as a promotion criterion. In such a circumstance — i. e. if FOP attempts to give up something the applicants want in order to get something its member-officers want — the applicants should be able to protect their own interests. Unless that class is formally a party to the litigation, they will be unable to do so. When the interests of a, party and a proposed intervenor inherently conflict — as do the interests of FOP and those of the applicants — the fact that the party (FOP) may have advocated or financed the proposed intervenor’s position cannot be deemed to qualify that party (FOP) as an adequate representative of the proposed in-*925tervenors (the non-minority applicants). Indeed, one can only assume, given the intrinsic conflict of interest, that FOP’s advocacy of a position favorable to the applicants was in its own (i. e. FOP’s) interest, and was not necessarily undertaken in the interest of the applicants.
As long as there is a serious possibility that the representation may be inadequate, intervention in a situation such as the one presented here must be allowed. See Wright & Miller, supra, § 1909, at 533. All reasonable doubts should be resolved in favor of permitting the proposed intervenor to be heard in his own and his class's behalf. Id. For the reasons stated in the preceding discussions, I believe that the McDonald class may not be adequately represented by the State or by FOP. Thus, given the “minimal” test of inadequate representation, see Trbovich v. UMW, 404 U.S. 528, 538 n. 10, 92 S.Ct. 630, 30 L.Ed.2d 686 (1972), it is my opinion that the district court erred in concluding that the non-minority applicants’ interests were adequately represented.
C. TIMELINESS
In my opinion, the applicants’ petition to intervene was timely,6 although this question is admittedly a troublesome one, since the application was made three years after the Consent Decree was signed.7 The district court, in ruling that the intervention petition was untimely, relied primarily on this three year interval between the execution of the Consent Decree and the intervention application. Dist.Ct.Mem.Op., No. 73-2604 (E.D.Pa. Dec. 2, 1977), at 11 [Plaintiffs-Appellees’ Supp.App. at 11]. By focusing almost wholly on the three year interval, the district court, in my view did not properly exercise its discretion.
The three-year time lapse becomes much less foreboding, however, when the timing of the intervention petition is viewed in light of the applicants’ three major claims. Indeed, a close examination of the claims raised by the non-minority applicants reveals that the intervention petition was in fact most timely.
The proposed intervenors’ first claim concerns the 1:1 non-minority to minority hiring ratio. This ratio was imposed by the district court in an order modifying the Consent Decree, entered on November 29, 1976, less than five months prior to the April, 1977 petition for intervention. Prior to the modification, the hiring ratio had been 2:1.
The second claim concerns the calculation of a minority goal of 9.2 percent. The applicants’ arguments are focused on the recent Supreme Court case of Hazelwood School District v. United States, 433 U.S. 299, 97 S.Ct. 2736, 53 L.Ed.2d 768 (1977), which was handed down a month after the intervention application was filed. The applicants allege that Hazelwood, as well as our relatively recent opinion in United States v. International Union of Elevator Constructors, 538 F.2d 1012 (3d Cir. 1976), constitute a change of law which requires the relief sought. The impact of Hazel-wood and Elevator Constructors on the terms of the Consent Decree is not clear, and, as the majority points out, those cases may not require the modification of the decree. But certainly the cases are relevant, and may render parts of the Decree inconsistent with the law as explicated by the Supreme Court. It seems to me that the proposed intervenors should be permitted to raise these issues in the context of their own interests, since the State — which is the only defendant presumed by the majority to represent the applicants — gave no *926indication that it would pursue those interests, and since FOP, as the other defendant, cannot be deemed an adequate representative of the applicants (as I have pointed out above). See Jordan v. School District of the City of Erie, 548 F.2d 117 (3d Cir. 1977) (which held that a court had the power to modify a consent decree to conform to subsequent Supreme Court decisions). See also System Federation No. 91 v. Wright, 364 U.S. 642, 647, 81 S.Ct. 368, 371, 5 L.Ed.2d 349 (1961) (“a sound judicial discretion may call for the modification of the terms of an injunctive decree if the circumstances, whether of law or fact, obtaining at the time of its issuance have changed, or new ones have arisen” [emphasis added]). Admittedly Jordan and System Federation go to the power to modify, not the timeliness of intervention. But if a decree “has [allegedly] been turned through changing circumstances into an instrument of wrong,” United States v. Swift & Co., 286 U.S. 106, 115, 52 S.Ct. 460, 462, 76 L.Ed. 999 (1930) (Cardozo, J.), then it seems to me that an affected non-party with a clear and strong interest has a right to intervene in order to protect that interest. This is especially so when, as here, the decree had and has a continuing and on-going effect.8
The applicants’ third claim is essentially one for enforcement of that part of the Decree which mandates the creation of validated job-related hiring criteria. They contend that the parties have delayed unduly in complying with this aspect of the Decree, and they seek to expedite the development of the criteria.9 Certainly the applicants could not move to correct this delay until the delay had occurred.
In sum, it appears that there was no substantial delay between the events which gave rise to the applicants’ claims for relief (the imposition of a 1:1 ratio, an alleged change of law, and the alleged undue delay in developing hiring criteria) and the petition for intervention. See Liddell v. Caldwell, 546 F.2d 768 (8th Cir. 1976), cert. denied, 433 U.S. 914, 97 S.Ct. 2987, 53 L.Ed.2d 1100 (1977).
The other most important factor which is to be considered in determining if an intervention application is untimely is prejudice to other parties due to the delay. Commonwealth v. Rizzo, supra; Nevilles v. EEOC, 511 F.2d 303 (8th Cir. 1975); Wright & Miller, supra, § 1908. In Commonwealth v. Rizzo, supra, we refused to permit intervention after judgment because of prejudice to both plaintiffs and defendant: “Extensive discovery has been undertaken and completed, all critical issues have been resolved, and a final Order has been entered. The interest in basic fairness to the parties and expeditious administration of justice mandates the denial of the motion to intervene.” 530 F.2d 507.10 In the circumstances of this case, however, there could be no substantial prejudice to the parties or to the orderly administration of justice if intervention is ordered. First, this court has already determined that FOP (representing the present non-minority state troopers) is a party to the litigation and that its motion to modify the Decree in similar particulars must be entertained on the merits. Hence the district court must, insofar as FOP is concerned, deal with issues similar to those raised by the non-minority applicants. Second, the applicants seek only to modify two allegedly unconstitutional aspects of *927the Consent Decree, and to enforce a third. They do not seek to attack or relitigate the entire Decree.11 In any event, the grant of leave to intervene could, if necessary, be conditioned on the intervenors’ acceptance of discovery already made, or their stipulation that they would confine their challenge to certain issues. Indeed, the Consent Decree has not been fully implemented and the parties will undoubtedly seek the court’s enforcement or modification power in the future. Thus granting the intervention petition would not reopen matters which have been fully resolved, nor would it haul the parties back into court — for, as I have pointed out, they are already there. Finally, the proposed intervenors seek only to modify the Decree prospectively, and thus will prejudice no one who was hired or promoted under the present Decree.12
In light of the above considerations, I conclude that the applicants’ petition for intervention was timely, and that it was an abuse of discretion for the district court to hold otherwise.
II
To summarize, I agree with the majority that FOP was already a party-defendant to this litigation, and that the district court was correct in denying its motion to intervene for that reason. I also agree that the McKnight class (the present non-minority police officers) is adequately represented by FOP, and therefore its motion to intervene was properly denied.
However, contrary to the majority, I do not think that the McDonald class has been or could be adequately represented in this litigation, either by the State or by FOP. Consequently, I believe that the district court erred in denying the applicants’ motion to intervene, and that we must reverse that part of the district court’s order and direct that the district court enter an order permitting intervention, without the requirement of further proceedings in this regard by the district court.

. As I understand the majority opinion, on remand the district court should entertain and decide FOP’s motion to modify the consent decree on the merits, since FOP has been held to be a party and since FOP during the course of the proceedings below had previously moved for modification. See Article VII of the Consent Decree.


. It may be that the proposed intervenor has the burden of showing that his representation is inadequate. That burden, however, is “minimal.” Trbovich v. UMW, 404 U.S. 528, 538 n. 10, 92 S.Ct. 630, 30 L.Ed.2d 686 (1972). It has been contended that since the 1966 amendment to Rule 24, if interest and impairment are shown, the proposed intervenor must be allowed to intervene unless the court is persuaded that representation is adequate. 7A *923Wright & Miller, Fed.Prac. & Proc. § 1909, at 521. In other words the burden of persuasion shifts to the opponents of intervention to show adequacy of representation. See Nuesse v. Camp, 128 U.S.App.D.C. 172, 385 F.2d 694 (1967); Smuck v. Hobson, 132 U.S.App.D.C. 372, 408 F.2d 175 (1969).


. Rizzo v. Commonwealth, 530 F.2d 501 (3d Cir.), cert. denied, 426 U.S. 921, 96 S.Ct. 28, 49 L.Ed.2d 375 (1976), concerned a civil rights suit by black firefighters against the Philadelphia Fire Department. Several white firemen sought to intervene as defendants. In affirming the district court’s denial of their petition to intervene, this court, per Judge Aldisert, stated that “a presumption of adequate representation generally arises when the representative is a governmental body or officer charged by law with representing the interests of the absentee.” 530 F.2d at 505. I would note that the proposed intervenors in Rizzo were already employed by the Fire Department, and did not include applicants for employment. In this case, however, the McDonald class (the proposed intervenors) is comprised solely of applicants for employment, as to whom such a presumption of adequate representation seems vastly more tenuous.


. See, e. g., Smuck v. Hobson, 132 U.S.App. D.C. 372, 408 F.2d 175 (1969), a suit against the District of Columbia Board of Education. In Smuck, parents of school children were allowed to intervene to appeal the district court’s decision when the Board decided not to appeal, even though the Board adequately represented the intervenors at the trial below. 132 U.S. App.D.C. at 372, 408 F.2d at 175. See also Liddell v. Caldwell, 546 F.2d 768 (8th Cir. 1976), cert. denied, 433 U.S. 914, 97 S.Ct. 2987, 53 L.Ed.2d 1100 (1977), a school desegregation class action brought by black parents, in which several black pupils and the NAACP were permitted to intervene after a consent decree had *924been approved. The court allowed pupils and the NAACP to intervene because the plaintiffs had allegedly abandoned their original desegregation goals by signing the consent decree. 546 F.2d at 772.


. Also, see, e. g., Holmes v. Gov't. of the Virgin Islands, 61 FRD 3 (D.V.I.1973), in which the court held that the Government did not adequately represent a private corporation even though both sought a determination that a particular statute was valid so that a particular project could go forward. The court reasoned that while the corporation had a large, immediate financial interest in the project going ahead as planned (i. e., under the challenged statute), the Government might conclude that a change in plans would be acceptable and that the statute in question therefore need not be vigorously defended. See also Brennan v. Pipefitters, Local No. 449, 64 FRD 633 (W.D.Pa.1974),


. The district court held the motion to be untimely. This court may reverse, of course, only for an abuse of discretion. NAACP v. New York, 413 U.S. 345, 365, 93 S.Ct. 2591, 37 L.Ed.2d 648 (1973).


. Nonetheless, the requirement of timeliness is a flexible one, 7A Wright & Miller, Fed.Prac. & Proc. § 1916, and must be determined by an examination of all the circumstances, of which the point to which the suit has progressed is just one, NAACP v. New York, 413 U.S. 345, 365, 93 S.Ct. 2591, 37 L.Ed.2d 648 (1973). The fact that a Consent Decree has already been entered is not an absolute bar to intervention. EEOC v. AT&T, 506 F.2d 735 (3d Cir. 1974).


. Cf. AISI v. EPA, 560 F.2d 589 (3d Cir. 1977), where this court took the extraordinary step of recalling its mandate because the court’s decision was inconsistent with a subsequent decision of the Supreme Court, as well as with all other circuit decisions dealing with the matter. We noted that one of the bases for granting the recall was that our first decision did not result in a money judgment or other inherently final relief, but rkther was of “a continuing nature.” Thus “recall of the mandate [was] not especially disruptive of the interests in finality of judgments.” Id. at 599.


. Until the criteria are developed and validated, a 1:1 minority to non-minority hiring ratio will remain in effect.


. See also United States v. United States Steel, 548 F.2d 1232 (5th Cir. 1977) (union could not intervene to challenge consent decree, filed a year before motion, because of ■ prejudice to EPA in its attempt to effect clean air implementation plan).


. See Hodgson v. UMW, 153 U.S.App.D.C. 407, 473 F.2d 118 (1972).


. A third factor to consider in determining timeliness is the reason for the delay. Commonwealth v. Rizzo, supra; Nevilles v. EEOC, supra. As I noted above, the reason for the “delay” was the fact that the events giving rise to their claims for relief did not take place until well after the Decree had been signed.